

115 HRES 428 IH: Expressing support for the designation of “National Eating Disorders Awareness Week” and supporting the goals and ideals to raise awareness and understanding of eating disorders.
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 428IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Murphy of Pennsylvania (for himself, Mr. Butterfield, Ms. Norton, Mr. Garrett, Mr. Johnson of Georgia, Ms. Jackson Lee, Mr. Smith of Washington, Ms. Jayapal, Mr. Costello of Pennsylvania, Mr. Tonko, Mrs. Napolitano, Mr. Deutch, Ms. Pingree, Ms. Eshoo, Ms. Wasserman Schultz, Mr. Meehan, Mr. Rothfus, Mr. Kind, Mr. Peters, Ms. Velázquez, Mr. Khanna, Mr. Rodney Davis of Illinois, Mr. Payne, Mr. Evans, Ms. Bonamici, Ms. Ros-Lehtinen, Mrs. Comstock, Ms. Lofgren, Ms. Frankel of Florida, Mr. McGovern, Mr. Young of Alaska, Miss González-Colón of Puerto Rico, Mr. Moulton, Mr. DeFazio, Mr. Thomas J. Rooney of Florida, Mr. Fitzpatrick, Mr. Donovan, Mr. King of New York, Mr. Connolly, Mrs. Mimi Walters of California, Mr. Kilmer, and Mr. Lance) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of National Eating Disorders Awareness Week and supporting the goals and ideals to raise awareness and understanding of eating disorders.
	
 Whereas National Eating Disorders Awareness Week is designated as the calendar week commencing the last Sunday in February;
 Whereas eating disorders affect 30,000,000 individuals in the United States during their lifetimes; Whereas eating disorders affect people of all ages, races, sizes, sexual orientations, ethnicities, and socioeconomic statuses;
 Whereas eating disorders, including the specific disorders of anorexia nervosa, bulimia nervosa, binge eating disorder, avoidant/restrictive food intake disorder, and other specified feeding or eating disorders, are complex, biologically based illnesses;
 Whereas persons with eating disorders have amongst the highest mortality rate of all mental illnesses;
 Whereas eating disorders have a high prevalence amongst active military servicemembers and veterans;
 Whereas health professionals receive limited or no formal training about eating disorders or the identification and treatment of such disorders;
 Whereas eating disorders can be successfully treated with interventions at the appropriate durations and levels of care, yet only one-third of persons with eating disorders receive any medical, psychiatric, or therapeutic care;
 Whereas best practice treatment of eating disorders includes patients, their families, and a comprehensive team of professionals such as social workers, mental health counselors, primary care practitioners, psychiatrists, psychologists, dietitians, art therapists, and other specialty providers;
 Whereas substantially more research is needed with respect to eating disorders to inform evidence-based treatments, promote prevention efforts, facilitate early identification, and provide insight on illness causation and the damaging effects of eating disorders upon minds and bodies; and
 Whereas every 62 minutes someone dies as a result of an eating disorder: Now, therefore, be it  That the House of Representatives—
 (1)recognizes National Eating Disorders Awareness Week; (2)recognizes the rate at which individuals in the United States are affected by eating disorders and the inadequate rate at which such individuals seek treatment for such disorders;
 (3)supports the goals and ideals of a national week to raise public awareness and understanding of eating disorders and the millions of families in the United States affected by eating disorders;
 (4)acknowledges that eating disorders can be successfully treated with the appropriate levels of care and that individuals with eating disorders can and do recover; and
 (5)encourages the Federal Government, State and local governments, and citizens of the United States— (A)to support Eating Disorders Awareness Week through appropriate programs and activities; and
 (B)to promote public awareness of eating disorders. 